DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



	Claims 1, 2, 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Aizawa et al. US 9136628 (“Aizawa”) in view of Sumiya et al. US 2016/0172069 (“Sumiya”).  Regarding claim 1, Aizawa discloses a terminal 20 comprising:
	a connection part 21 electrically connectable to a mating terminal; and 
a crimp part (25, 26) capable of crimping a cable, wherein
the connection part includes a first base having electrical conductivity (i.e., the copper material of the connection part), and
the crimp part includes a second base having electrical conductivity (i.e., the copper material of the crimp part).
Aizawa does not discuss plating layers.
Sumiya discloses a contact terminal including: 
a part that includes a first base 2 having electrical conductivity, and a first plating layer 4 that covers the first base, has a Vickers hardness of 250 Hv or more (paragraph 0029), and contains silver alloy containing silver (paragraphs 0027, 0029), and
	a part that includes a second base 2 having electrical conductivity, and a second plating layer 6 that covers the second base, has a Vickers hardness of less than 225 Hv (paragraph 0030), and contains either silver or silver alloy containing silver (paragraphs 0027).
	It would have been obvious to plate the Aizawa terminal (including the entire terminal) according to the plating layers as taught in Sumiya, including the first and second plating layers.  
Per claim 2 the silver alloy contained in the first plating layer is alloy containing silver and at least one metal selected from the group consisting of tin, copper, palladium, bismuth, indium, and antimony (paragraph 0029).
	Per claim 4, the connection part further includes a silver layer arranged on an outermost surface and formed of silver.  In particular, the outermost layer 6 of the Sumiya plating structure is silver (paragraph 0027).
	Regarding claim 7, Aizawa discloses a terminal-attached cable (see at 12) comprising the terminal as set out regarding claim 1.
	Regarding claim 8, Aizawa does not specifically disclose that the terminal is part of a wire harness.  The examiner takes Official notice that it was known in the art to use terminals and wires such as taught in Aizawa as components in a wire harness.  It would have been obvious to use the Aizawa terminal and wire (as modified per claim 1) in a known wire harness.  

Allowable Subject Matter
Claims 3, 5, and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not disclose the assembly as claimed, including (regarding claim 3) an underlayer that is arranged at least one between the first base and the first plating layer and between the second base and the second plating layer, has a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/ROSS N GUSHI/Primary Examiner, Art Unit 2833